Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 1 of 25 PageID# 266



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


   DEVIN G. NUNES                               )
                                                )
          Plaintiff,                            )
                                                )
   v.                                           )              Case 1:19-cv-1148-LO-TCB
                                                )
                                                )
   FUSION GPS a/k/a BEAN, LLC                   )
        et al                                   )
                                                )
          Defendants.                           )
                                                )


        PLAINTIFF’S MEMORANDUM IN OPPOSITION
          TO DEFENDANTS’ MOTIONS TO DISMISS
          Plaintiff, Devin G. Nunes (“Nunes”), by counsel, respectfully submits this

   Memorandum in Opposition to the motions to dismiss filed by defendants, Fusion GPS

   a/k/a Bean, LLC (“Fusion”) and Glenn Simpson [ECF No. 25] and Campaign for

   Accountability, Inc. (“CfA”) [ECF No. 28].

                                    I. INTRODUCTION

          This is a case about active, coordinated and continuous corruption, fraud and

   obstruction of justice orchestrated by Fusion GPS against a United States Congressman.

   Plaintiff commenced this action in September 2019 to address Fusion’s joint and

   systematic efforts to intimidate, harass, threaten, influence, interfere with, impede, and

   ultimately to derail Plaintiff’s congressional investigation into Russian intermeddling in

   the 2016 U.S. Presidential Election. In his amended complaint, Plaintiff alleges that the

   Defendants, acting in concert and with others, filed fraudulent and retaliatory “ethics”



                                                1
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 2 of 25 PageID# 267



   complaints against Plaintiff and took other actions, including weaponizing the press

   (McClatchy), that were solely designed to harass and intimidate Plaintiff, to undermine

   his Russia investigation, and to protect Fusion, Simpson and others from criminal

   referrals. [ECF No. 12 (“Amended Complaint”), ¶¶ 14, 63, 69, 77]              The amended

   complaint describes in detail Fusion’s ordinary and regular way of doing business,

   including the common pattern, practices, means and methods employed for years on its

   many victims. [Id., ¶¶ 8, 54]. Plaintiff asserts three (3) claims: violations of Title 18

   U.S.C. § 1962(a-c) (RICO), RICO conspiracy in violation of Title 18 U.S.C. § 1962(d),

   and common law conspiracy.

          In response to Plaintiff’s amended complaint, the Defendants filed motions to

   dismiss. The Defendants dispute that they are persons associated with a RICO enterprise;

   that their actions were/are part of an effort to obstruct justice; and that they conspired to

   injure Plaintiff and obstruct justice. They seek to portray themselves as ordinary citizens

   trying to hold a member of Congress “accountable”.

          The matter is before the Court on Defendants’ motions to dismiss. The Court has

   subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and § 1332

   (diversity). For the reasons stated below, the Defendants’ motions should be denied.

                                II. STANDARD OF REVIEW

          Each of the Defendants moves to dismiss under Rules 12(b)(1), 12(b)(2) and

   12(b)(6) of the Federal Rules of Civil Procedure.

   A.     Motion To Dismiss Under Rule 12(b)(1)

          A motion to dismiss pursuant to Rule 12(b)(1) tests a district court’s subject

   matter jurisdiction.   Typically, the Court must accept as true all material factual




                                                2
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 3 of 25 PageID# 268



   allegations in the complaint and construe the complaint in the plaintiff’s favor. See Warth

   v. Seldin, 422 U.S. 490, 501 (1975). But where a defendant challenges the factual basis

   for subject matter jurisdiction, “the plaintiff bears the burden of proving the truth of such

   facts by a preponderance of the evidence.” U.S. ex rel. Vuyyuru v. Jadhav, 555 F.3d 337,

   347-348 (4th Cir. 2009). “Unless the jurisdictional facts are intertwined with the facts

   central to the merits of the dispute,” the district court may “go beyond the allegations of

   the complaint and resolve the jurisdictional facts in dispute by considering evidence

   outside the pleadings.” Id. at 348. “The moving party should prevail only if the material

   jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

   matter of law.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945

   F.2d 765, 768 (4th Cir. 1991).

   B.     Motion To Dismiss Under Rule 12(b)(2)

          When, as here, “the court addresses the personal jurisdiction question by

   reviewing only the parties’ motion papers, affidavits attached to the motion, supporting

   legal memoranda, and the allegations in the complaint, a plaintiff need only make a prima

   facie showing of personal jurisdiction to survive the jurisdictional challenge.” Grayson v.

   Anderson, 816 F.3d 262, 268 (4th Cir. 2016); id. Consulting Eng’rs Corp. v. Geometric

   Ltd., 561 F.3d 273, 276 (4th Cir. 2009) (citation omitted). In reviewing the matter, the

   Court must construe all relevant pleading allegations in the light most favorable to the

   plaintiff, assume credibility, and draw the most favorable inferences for the existence of

   jurisdiction. Sneha Media & Entm’t, LLC v. Associated Broad. Co. P LTD, 911 F.3d 192,

   196 (4th Cir. 2018); New Wellington Fin. Corp. v. Flagship Resort Dev. Co., 416 F.3d

   290, 294 (4th Cir. 2005) (citations and quotations omitted). “If a plaintiff makes the




                                                3
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 4 of 25 PageID# 269



   requisite showing, the defendant then bears the burden of presenting a ‘compelling case,’

   that, for other reasons, the exercise of jurisdiction would be so unfair as to violate due

   process.” Reynolds Foil, Inc. v. Pai, 2010 WL 1225620, at * 1 (E.D. Va. 2010) (quoting

   Burger King v. Rudzewicz, 471 U.S. 462, 477-78 (1985)).

   C.        Motion To Dismiss Under Rule 12(b)(6)

             “A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

   importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

   the applicability of defenses.” Republican Party of N. C. v. Martin, 980 F.2d 943, 952 (4th

   Cir. 1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

   Procedure § 1356 (1990)). In considering a motion to dismiss for failure to state a claim,

   a plaintiff’s well-pleaded allegations are taken as true and the complaint is viewed in the

   light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th

   Cir. 1993); see also Martin, 980 F.2d at 952.

             The Federal Rules of Civil Procedure “require[] only ‘a short and plain statement

   of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant

   fair notice of what the ... claim is and the grounds upon which it rests.’” Bell Atl Corp. v.

   Twombly, 550 U.S. 544, 555 (2007) (omission in original) (quoting Conley v. Gibson,

   355 U.S. 41, 47 (1957)).         Plaintiffs cannot satisfy this standard with complaints

   containing only “labels and conclusions” or a “formulaic recitation of the elements of a

   cause of action.” Id. (citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 679

   (2009).      Instead, a plaintiff must assert facts that rise above speculation and

   conceivability to those stating a claim that is “plausible on its face.” Twombly, 550 U.S.

   at 570. “A claim has facial plausibility when the plaintiff pleads factual content that




                                                 4
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 5 of 25 PageID# 270



   allows the court to draw the reasonable inference that the defendant is liable for the

   misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

                                      III. DISCUSSION

   A.     The Plaintiff Has Standing To Sue

          In order to bring suit in federal court in the United States of America, “[l]itigants

   must have a sufficient personal interest in the outcome of the litigation in order to

   establish standing pursuant to Article III of the Constitution.” Allen, Allen, Allen & Allen

   v. Williams, 254 F.Supp.2d 614, 623 (E.D. Va. 2003) (cited in Government of Dominican

   Republic v. AES Corp., 466 F.Supp.2d 680, 687 (E.D. Va. 2006)).

          In paragraphs 4, 77, 79, 84 and 88 of his amended complaint, Plaintiff alleges “(1)

   an injury in fact; (2) a causal connection between the injury and the alleged misconduct;

   and (3) a likelihood that the injury will be redressed by a favorable decision.” Carroll v.

   Washington Gas Light Fed. Credit Union, 2018 WL 2933412, at * 2 (E.D. Va. 2018)

   (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016)). The injury or threat of

   injury to Plaintiff from the filing of the “ethics” complaints and utilization of the press

   (McClatchy) as a weapon actually exists. It is real. As a member of Congress, Plaintiff

   faces a substantial risk that harm will occur from the ethics investigations caused by

   Defendants. Susan B. Anthony List v. Driehaus, 134 S.Ct. 2334, 2341 (2024) (regarding

   the injury-in-fact prong, “[a]n allegation of future injury may suffice if the threatened

   injury is certainly impending, or there is a substantial risk that the harm will occur.”)

   (internal quotations omitted). The injury to Plaintiff’s reputation from the false and

   defamatory statements in the “ethics” complaints obviously affords standing to pursue a

   claim of common law conspiracy. This Court can offer monetary damages and injunctive




                                                5
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 6 of 25 PageID# 271



   relief, remedies that will compensate the Plaintiff for his losses and prevent wrongdoing

   in the future. [Amended Complaint, ¶¶ 4, Relief Requested].

           This case is analogous to Allen, Allen, Allen & Allen v. Williams. In Allen, the

   defendant argued that the plaintiff had not suffered an actual or threatened injury-in-fact

   sufficient to establish standing because “because SCOLA and Bar Council’s opinions are

   ‘advisory’ and because the Bar has not initiated formal disciplinary proceedings to

   enforce or attempt to enforce Rule 7.1 as it is interpreted in those opinions.” 254

   F.Supp.2d at 623. The District Court rejected defendant’s argument. The Court found

   that:

           “the threat of disciplinary action against the Allens is not remote. The Allens
           have taken action that the Bar Counsel and a disciplinary committee may find
           violates the Virginia Rules of Professional Conduct based on the interpretation of
           those Rules in the advisory opinions of SCOLA and the Council, even though
           those opinions do not have binding legal effect. Moreover, the opinions
           specifically and directly target the Allens’ advertising. The Allens do not claim
           an injury because of an opinion addressing conduct that they might, at some point
           in the future, wish to take.”

   Id. at 624. Plaintiff was and is subject to the ethical rules promulgated by the United

   States House of Representatives and enforced by the Committee on Ethics.

   [https://ethics.house.gov/about]. Plaintiff alleges a concrete threat of prosecution, threats

   to influence, intimidate or impede Plaintiff in the discharge of his duty as Chairman of

   the House Intelligence Committee in violation of 18 U.S.C. § 1503(a), and intentional

   harassment that hindered Plaintiff from making criminal referrals to the Department of

   Justice (“DOJ”).

           Viewing the facts in the light most favorable to Plaintiff, Defendants’ motions to

   dismiss under Rule 12(b)(1) should be denied.




                                                6
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 7 of 25 PageID# 272



   B.     Defendants Are Subject To Personal Jurisdiction In Virginia

          Created in 1977, the House Permanent Select Committee on Intelligence (the

   “House Intelligence Committee”) oversees the nation’s intelligence agencies, including

   components of the Departments of Defense, Homeland Security, Justice, State, Treasury

   and Energy.     Consistent with its mission and jurisdiction, the House Intelligence

   Committee has the authority and power, inter alia, to conduct investigations, issue

   subpoenas for the production of memoranda, documents and records or other material, to

   compel testimony from witnesses, and to make criminals referrals to the DOJ.

   [https://republicans-intelligence.house.gov/uploadedfiles/hpsci_rules_of_procedure_-

   _115th_congress.pdf;      https://www.govinfo.gov/content/pkg/HMAN-115/pdf/HMAN-

   115.pdf]. Plaintiff serves as Ranking Member of the House Intelligence Committee. He

   served as Committee Chairman in 2018.           As a member of the House Intelligence

   Committee, Plaintiff participates in oversight of the U.S. national security apparatus,

   including the intelligence-related activities of seventeen agencies, departments, and other

   elements of the United States Government, most of which are located in Virginia within

   the Alexandria Division. On March 1, 2017, the House Intelligence Committee approved

   a bipartisan “Scope of Investigation” to guide the Committee in its investigation into the

   Russian active measures campaign that targeted the 2016 U.S. Presidential Election.

   Plaintiff confirmed that the “Intelligence Committee has been investigating Russia for

   years and warning about the Putin regime’s hostile international actions, its aggression in

   cyber space, and its influential international propaganda campaigns. The committee is

   determined to continue and expand its inquiries into these areas, including Russian

   activities related to the 2016 U.S. elections.     On a bipartisan basis, we will fully




                                               7
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 8 of 25 PageID# 273



   investigate all the evidence we collect and follow that evidence wherever it leads.”

   [Amended Complaint, ¶¶ 5, 6, 7].

          Fusion operates a for-profit political war room that specializes in dirty tricks and

   smears. As a regular way of doing business, it smears the opposition on behalf of its

   undisclosed clients, including clients, agents and donors located in Virginia.            As

   disclosed and admitted in Simpson’s new book, Crime in Progress, one of Fusion’s main

   targets since 2018 has been Plaintiff. Plaintiff alleges that Fusion as an “astroturfer” used

   CfA and other agents in Virginia, including Elizabeth “Liz” Mair (“Mair”), to create an

   impression of widespread grassroots support for Fusion’s false narratives, where no such

   support actually existed. Plaintiff asserts that Fusion uses multiple “cut-outs”, such as

   CfA and Mair, to mislead the public into believing that its positions on behalf of clients

   are correct and/or commonly held. In his complaint, Plaintiff states that Defendants

   reside, are found, have agents, and transact affairs in Virginia.        Plaintiff identifies

   numerous key witnesses to the Defendants’ corrupt business practices – including former

   FBI director, James Comey (“Comey”), Andrew McCabe (“McCabe”), Bruce Ohr, and

   Fusion GPS contractor, Nellie Ohr – who reside in Virginia. [Amended Complaint, ¶¶ 8,

   19, 62, 77].

          The parties agree that Plaintiff need only make a prima facie showing of personal

   jurisdiction. When the complaint is viewed in the light most favorable to the Plaintiff,

   with the most favorable inferences drawn in favor of the existence of jurisdiction, it is

   clear that Plaintiff has made a prima facie showing of personal jurisdiction.           The

   Defendants’ motion under Rule 12(b)(2) should be denied for two (2) reasons:




                                                8
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 9 of 25 PageID# 274



           1.      Personal Jurisdiction Under RICO

           Title 18 U.S.C. § 1965(a) provides that “any civil action or proceeding under this

   chapter against any person may be instituted in the district court of the United States for

   any district in which such person resides, is found, has an agent, or transacts his affairs.”

   The statute also authorizes service of process in any judicial district in which the

   defendant resides, is found, has an agent, or transacts his affairs. The Fourth Circuit has

   determined that § 1965(d) authorizes nationwide service of process and, thus, the exercise

   of personal jurisdiction in any district court. ESAB Group, Inc. v. Centricut, Inc., 126

   F.3d 617, 626 (4th Cir. 1997) (cited in D’Addario v. Geller, 264 F.Supp.2d 367, 387 (E.D.

   Va. 2003) (“As there is no evidence in the record suggesting extreme inconvenience or

   unfairness in litigating in this forum, in personam jurisdiction comports with due process

   in this case.”); Hengle v. Curry, 2018 WL 3016289, at * 9 (E.D. Va. 2018) (“there is no

   evidence that any defendant would suffer extreme inconvenience or unfairness from

   litigating in the Newport News Division. Defendants have conducted their business in

   connection with the underlying dispute in states like Oklahoma, Delaware, and New

   York. Even if there would be some inconvenience in having to defend the action in

   Virginia instead of one of those states, ‘it is not so extreme as to defeat the exercise of

   personal jurisdiction pursuant to valid service of process, although it may certainly factor

   into a transfer decision’”).

           Because Fusion, Simpson and CfA’s respective personal jurisdiction challenges

   necessarily rely on the Court dismissing Plaintiff’s RICO claims, such challenges must

   also fail. See, e.g., Henle v. Asner, 2020 WL 113496, at * 51 (E.D. Va. 2020).




                                                9
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 10 of 25 PageID# 275



          2.     Conspiracy Theory Of Jurisdiction

          Virginia recognizes that the in-state acts of co-conspirators – in this case Mair –

   are sufficient to confer personal jurisdiction over out-of-state confederates. See, e.g.,

   B2Gold Corp. v. Christopher, 2019 WL 4934969, at * 3 (E.D. Va. 2019) (“A co-

   conspirator is subject to jurisdiction in a forum where substantial acts in furtherance of

   the conspiracy were performed by any member of the conspiracy, if the co-conspirator

   knew or should have known that the acts would be performed in the forum state”); St.

   Paul Fire and Marine Ins. Co. v. Hoskins, 2011 WL 1897683, * 3 (W.D. Va. 2011)

   (“Under a conspiracy theory of personal jurisdiction, a conspirator not present in the

   forum state will, nevertheless, be adjudged to have had a personal presence in the forum

   State by means of adequate minimum contacts of the other conspirators”) (quotation and

   citation omitted); Verizon Online Services, Inc. v. Ralsky, 203 F.Supp.2d 601, 622 (E.D.

   Va. 2002) (citing Ethanol Partners Accredited v. Wiener, Zuckerbrot, Weiss & Brecher,

   635 F. Supp. 15, 18 (E.D. Pa. 1995) (“When co-conspirators have sufficient contacts with

   the forum, so that due process would not be violated, it is imputed against the 'foreign'

   co-conspirators who allege there is [sic] not sufficient contacts; co-conspirators are

   agents for each other.”)); Krantz v. Air Line Pilots, 245 Va. 202, 427 S.E.2d 326 (1993)

   (entry of message on computer in New York with the knowledge that persons in Virginia

   would transmit negative comments about the plaintiff and thereby interfere with plaintiffs

   prospective employment, subject New York resident to personal jurisdiction in Virginia);

   Nathan v. Takeda Pharmaceuticals America, Inc., 2011 WL 8947650, at * 13 (Fairfax

   Cir. 2011) (“In the instant case, Plaintiff has alleged a conspiracy between Flood, Smith,

   Venanzi, Savant, and Fouchie. Accordingly, under the conspiracy theory of jurisdiction,




                                              10
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 11 of 25 PageID# 276



   Flood and Smith could be subject to jurisdiction based on the acts of Venanzi, Savant or

   Fouchie that occurred in Virginia in furtherance of the conspiracy. The underlying torts

   of Plaintiff's conspiracy claim are defamation and tortious interference. Thus, if Savant,

   Venanzi, or Fouchie committed acts in furtherance of these torts in Virginia, jurisdiction

   could lie against Flood or Smith as co-conspirators”); Massey Energy Co., 2005 WL

   3476771 at * 4-5 (“At this stage, plaintiff need not prove the entire case but only make a

   ‘prima facie’ showing of the conspiracy. Once this prima facie showing of conspiracy is

   adequately alleged, and where co-conspirators have sufficient contacts with the forum, so

   that due process would not be violated, these contacts are imputed against the foreign co-

   conspirator.”) (quotations and citations omitted); North Fork Shenandoah, Inc. v.

   Bunning, 7 Va. Cir. 327 (1986) (Warren Cir. 1986) (Whiting, J.) (California resident was

   subject to personal jurisdiction in Virginia, where plaintiff alleged a conspiracy between

   the defendants to breach an employment contract by acts of disloyalty in Virginia – non-

   resident, who had never set foot in state, was subject to personal jurisdiction because he

   “has acted in Virginia through [his] agent … a co-conspirator.”).

          In this case, Fusion and Simpson’s conspiracy with Mair provides an additional

   ground for the exercise of personal jurisdiction. [Amended Complaint. ¶¶ 62, 63].

   C.     Plaintiff Has Stated Claims Upon Which Relief Can Be Granted

          The Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§

   1961-1969, imposes criminal and civil liability upon those who engage in certain

   “prohibited activities.” 18 U.S.C. § 1962. The statute lists four (4) prohibited activities:

   (1) § 1962(a), using or investing income derived “from a pattern of racketeering activity”

   “to acquire an interest in or to operate an enterprise engaged in interstate commerce”; (2)




                                               11
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 12 of 25 PageID# 277



   § 1962(b), acquiring or maintaining “an interest in or control of such an enterprise”

   “through a pattern of racketeering activity”; (3) § 1962(c), a person “employed by or

   associated with such an enterprise, [who] conducts or participates in the conduct of its

   affairs ‘through a pattern of racketeering activity’”; or (4) § 1962(d), conspiring to violate

   the first three subsections. H.J., Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 232-233 (1989)

   (quoting § 1962). “RICO liability is reserved” for “ongoing unlawful activities whose

   scope and persistence pose a special threat to social well-being.” GE Inv. Private

   Placement Partners II v. Parker, 247 F.3d 543, 548 (4th Cir. 2001) (citing Menasco, Inc.

   v. Wasserman, 886 F.2d 681, 684 (4th Cir. 1989)).

          Fusion’s clandestine political operations threaten to undermine the entire fabric of

   Government. Fusion’s creation of fake dossier’s and its willingness to target members of

   Congress, weaponize the media, and obstruct justice is a special threat that cannot go

   unchecked.

          1.      Enterprise

          In asserting a RICO claim, a plaintiff must “show an enterprise, which is defined

   as an ongoing organization, formal or in-formal, in which the various associates function

   as a continuing unit.” Palmetto State Med. Ctr., Inc. v. Operation Lifeline, 117 F.3d 142,

   148 (4th Cir. 1997). An enterprise includes any individual, union, or group of individuals

   associated in fact although not a legal entity. 18 U.S.C. § 1961(4). The RICO enterprise

   must be distinct from the persons alleged to have violated RICO. A RICO claim alleging

   that the defendant was both the “person” and “enterprise” will not survive. See New

   Beckley Mining Corp. v. Int’l Union, United Mine Workers of Am., 18 F.3d 1161, 1163-

   1166 (4th Cir. 1994). An association-in-fact enterprise “is simply a continuing unit that




                                                12
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 13 of 25 PageID# 278



   functions with a common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009); see

   also Solomon v. Am. Web Loan, 2019 U.S. Dist. LEXIS 48420, at *19 (E.D. Va. 2019).

          Here, Plaintiff plausibly alleges the existence of an enterprise. Plaintiff alleges an

   association-in-fact enterprise that has continued to exist since well before 2018.

   [Amended Complaint, ¶¶ 2, 23, 77, 78]. The enterprise consists of a group of individuals

   that are not a legal entity. The common purpose of the enterprise is to enrich the

   enterprise by obstructing justice and damaging Plaintiff’s professional reputation. The

   enterprise is distinct from Fusion, Simpson and CfA, the individuals alleged to have

   violated the RICO statute, because it is comprised of other individuals and entities,

   including Mair and McClatchy. The Court should find that Plaintiff has demonstrated the

   existence of a RICO enterprise.

          2.      Interstate Commerce

          Plaintiff must allege that the enterprise is engaged in interstate commerce or that

   the enterprise’s activities affect interstate commerce. See, e.g. United States v. Rone, 598

   F.2d 564, 573 (9th Cir. 1979) (stating that RICO requires that “the activity of the

   Enterprise, not each predicate act of racketeering, have an effect on interstate commerce”

   and that there must be “a nexus of the enterprise to interstate or foreign commerce”). The

   nexus between the enterprise and interstate commerce need only be minimal. United

   States v. Robertson, 514 U.S. 669, 672 (1995).

          Plaintiff’s complaint demonstrates that the activity of the enterprise has an effect

   on interstate commerce. There is a minimal nexus between the enterprise’s activities and

   interstate commerce because the Internet and interstate wires were used to facilitate the

   enterprise’s unlawful activities.




                                               13
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 14 of 25 PageID# 279



          3.      Obstruction of Justice Is A Prohibited Activity

          “Racketeering activity” means and includes, inter alia, an act which is indictable

   under Title 18 U.S.C. § 1503 (relating to obstruction of justice), 18 U.S.C. § 1512

   (relating to tampering with a witness, victim, or an informant), and 18 U.S.C. § 1513

   (relating to retaliating against a witness, victim, or an informant). 18 U.S.C. §

   1961(1)(B).

          Here, Plaintiff alleges that the Defendants engaged in acts of obstruction of justice

   in violation of Title 18 U.S.C. §§ 1503(a), 1512(b), 1512(d) and 1513(e). The complaint

   details what Defendants’ did, when they did it, and how each act violated each statute.

   Plaintiff has sufficiently alleged multiple predicate acts of obstruction of justice.

   [Amended Complaint, ¶¶ 2, 73, 74,75, 76, 77]; compare D’Addario, 264 F.Supp.2d at

   389 (“Plaintiff further explains that the alleged obstruction of justice was very harmful to

   RMST because the misrepresentation to the court thwarted the court's administration of

   salvor rights and its ability to act as guardian to ensure the artifacts would be properly

   handled”); Norris v. Norris, 1990 WL 130470, at * 2 (4th Cir. 1990) (“Plaintiffs have

   alleged non-fraudulent predicate acts including attempted murder, criminal threats of

   violence, narcotics trafficking, obstruction of justice, and obstruction of a criminal

   investigation … some of which may involve a threat of continuing activity. If plaintiffs

   are able to prove the claimed acts, there may be a ‘pattern of racketeering activity.’

   Accordingly, plaintiffs’ complaint is sufficient to survive a motion to dismiss under

   Fed.R.Civ.P. 12(b)(6).    We express no view, however, as to whether this case can

   ultimately go to trial on the RICO claims. If plaintiffs’ allegations are found to be




                                               14
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 15 of 25 PageID# 280



   insupportable, the case may yet be dismissed on summary judgment. We hold only that

   the dismissal under Fed.R.Civ.P. 12(b)(6) is premature.”) (citations omitted).

          4.      Pattern Of Racketeering Activity

          The Supreme Court of the United States fleshed out the definition of “pattern of

   racketeering activity” in H.J., Inc.    In essence, the Court found that the statutory

   definition of “pattern” requires two predicate acts as the minimum necessary condition to

   state a RICO claim. 492 U.S. at 236. The Court observed that the legislative history of

   RICO indicates that Congress intended prosecutors or plaintiffs to prove that the

   racketeering predicates relate and “amount to or pose a threat of continued criminal

   activity.” Id. at 238. Thus, the Court found that RICO requires a plaintiff to allege

   continuity plus relationship to show a pattern of racketeering activity. Id. (citations

   omitted).

          “Continuity” in criminal activity can be either “open-ended” or “closed-ended.”

   Open-ended continuity can be demonstrated when past conduct, “by its nature projects

   into the future with a threat of repetition.” H.J., Inc., at 241 (citation omitted); [see

   Amended Complaint, ¶ 78 (“Defendants’ past misconduct, including aggressive smear

   campaigns undertaken against Halvorssen, Browder, Trump and Plaintiff, by its nature

   projects into the future with the threat of repetition. Indeed, Fusion GPS was paid

   $3,300,000 in 2017 to continue the campaign against President Trump.”)]. A series of

   related predicate acts that occur over a “substantial” period time period may constitute

   closed-ended continuity. There is no specific time period that must be established.

   Although time periods of less than two (2) years fail to provide the requisite period of

   time, Menasco, 886 F.2d at 684, a plaintiff may, as has been done in this case, properly




                                               15
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 16 of 25 PageID# 281



   allege related predicate acts against other victims to establish a pattern of racketeering

   activity. GE Inv., 247 F.3d at 550.

          While noting that the specific facts of each case are critical, the Supreme Court in

   H.J., Inc., provided two examples to illustrate when RICO continuity would definitely be

   established. The first example involves a “hoodlum” selling “insurance” to store owners;

   the insurance payments each month would prevent the hoodlum from breaking their

   windows. “Though the number of related predicates involved may be small, and they

   may occur close together in time, the racketeering acts themselves include a specific

   threat of repetition extending indefinitely into the future, and thus supply the requisite

   threat of continuity.” Id. at 241. A second example of a case that meets the continuity

   test involves predicate acts and offenses that are integrated into an entity’s regular

   business practices. Id. at 242-243. In addition, the continuity requirement would be

   satisfied if the predicate acts were “a regular way of conducting defendant’s ongoing

   legitimate business (in the sense that it is not a business that exists for criminal purposes),

   or of conducting or participating in an ongoing and legitimate RICO ‘enterprise.’” Id. at

   243 (footnote omitted).

          The element of relatedness may be defined by looking at the pattern requirement

   found in Title X of the Organized Crime Control Act of 1970 (“OCCA”), of which RICO

   existed as Title IX. H.J., Inc., 239-240. Following Title X, to be “related” for RICO

   purposes, the predicate acts need to have “the same or similar purposes, results,

   participants, victims, or methods of commission, or otherwise [be] interrelated by

   distinguishing characteristics; the acts should not simply be ‘isolated events.’” Id. at 240

   (citation omitted). In some circumstances, a plaintiff can allege related predicate acts




                                                 16
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 17 of 25 PageID# 282



   against other victims in order to establish a “pattern” of activity. GE Inv., 247 F.3d at 548

   (citing Menasco, 886 F.2d at 685 (recognizing that a RICO plaintiff could allege a pattern

   if the plaintiff alleged that other defendants had used similar schemes to defraud others)).

          Viewing the facts at issue in the light most favorable to the Plaintiff, as the Court

   must at this stage, there is little question but that the complaint states a plausible case of

   both open-ended and closed-ended continuity. The predicate acts alleged by Plaintiff

   meet the RICO “pattern of activity” relatedness test because they had a similar purpose –

   obstructing justice in violation of Federal law – and employed similar means and

   methods. Here, there are multiple sets of victims, including Plaintiff, and a multi-year,

   ongoing time frame. Here, there are multiple perpetrators, assuming multiple roles on

   behalf of Fusion and Simpson, the astroturfers. Defendants’ conduct evinces a “scope

   and persistence” that poses a special threat to Plaintiff and to the integrity of the House

   Intelligence Committee. GE Inv, 247 F.3d at 551 (citing Menasco, 886 F.2d at 694). The

   facts demonstrate both that Defendants’ obstruction of justice will occur indefinitely into

   the future (as in the “hoodlum” example given by the H.J., Inc. Court) and that the

   obstruction is Fusion and Simpson’s regular way of doing business. Given that there is a

   distinct threat of long-term racketeering activity inherent in the predicate acts, [see

   Amended Complaint, ¶ 70], Plaintiff has established open-ended continuity under RICO.

   Compare CVLR Performance Horses, Inc. v. Wynne, 2013 WL 2322180, at * 4 (4th Cir.

   2013) (“at the time the Appellees’ acts occurred, the conduct ‘project[ed] into the future

   with a threat of repetition,’ and there was no other indication that Wynne’s conduct was

   to be limited to only the identified victims.        Thus, the victims’ discovery of the

   Appellees’ misconduct does not prevent CVLR from establishing open-ended




                                                17
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 18 of 25 PageID# 283



   continuity”); Navient Solutions, LLC v. Krohn & Moss, Ltd., 2018 WL 6790654, at * 7

   (E.D. Va. 2018) (“Racketeering activities amount to or pose a threat of continued activity

   when a plaintiff shows ‘continuity of racketeering activity, or its threat.’” Plaintiff has

   established each requirement to show that Mr. Johnson has engaged in a pattern of

   racketeering activity in furtherance of the enterprise.”).

           5.       Causation and Injury

           A private RICO plaintiff has standing under 18 U.S.C. § 1964(c) to bring suit if

   he can show damage to “business or property” proximately caused by the defendant’s

   RICO violation. Anza v. Ideal Steel Supply Corp., 126 S.Ct. 1991, 1994 (2006); Potomac

   Elec. Power Co. v. Elec. Motor & Supply, Inc., 262 F.3d 260, 264 (4th Cir. 2001). The

   Court’s main focus in determining if proximate cause exists is to ascertain whether or not

   the alleged violation “led directly to the plaintiff's injuries.” Anza, 126 S.Ct. at 1998. The

   Court examines “whether the conduct has been so significant and important a cause that

   the defendant should be held responsible.” Chisolm v. TranSouth Fin. Corp., 95 F.3d 331,

   336 (4th Cir. 1996) (citations omitted)).

           As alleged in Plaintiff’s complaint, Defendant’s obstruction of justice directly

   caused injury to Plaintiff’s business, property and professional reputation. Viewed in the

   light most favorable to Plaintiff, Plaintiff’s allegations are sufficient at this stage to allege

   a RICO injury.

           6.       Section 1962(a)

           To state a claim under § 1962(a), a plaintiff must allege that: (1) the Defendants

   derived income, directly or indirectly from a pattern of racketeering activity; and, (2) the

   income was used or invested, directly or indirectly, in the establishment or operation; (3)




                                                  18
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 19 of 25 PageID# 284



   of an enterprise; (4) which is engaged in or the activities of which affect interstate or

   foreign commerce. Gibbs v. Stinson, 2019 WL 4752792, at * 29 (E.D. Va. 2019)

   (citations omitted).

          Reading his allegations favorably, Plaintiff readily meets his burden under Rule

   12(b)(6). Plaintiff alleges that Defendants derived substantial income through a pattern

   of racketeering in which Fusion and Simpson were paid by CfA and others to “dirty up”

   Plaintiff. [Amended Complaint, ¶¶ 2, 68, 69, 70].         Defendants received millions in

   donations from third-parties, most of whom are undisclosed, and acted for a common

   purpose. [Id., ¶ 12]. Plaintiff plausibly alleges that this income was used in the operation

   of the enterprise, which, as demonstrated above, is engaged in interstate commerce.

   Because Plaintiff’s allegations satisfy all prongs required to state a § 1962(a) claim, he

   meets his burden to state this RICO claim. As such, Count I pursuant to § 1962(a)

   survives Defendants’ motions to dismiss.

          7.      Section 1962(b)

          To establish a violation of § 1962(b), a plaintiff must allege that: (1) the

   Defendants engaged in a pattern of racketeering activity; (2) in order to acquire or

   maintain, directly or indirectly; (3) any interest or control over an enterprise; (4) which is

   engaged in, or the activities of which affect interstate or foreign commerce. Gibbs, 2019

   WL 4752792 at * 31.

          Plaintiff’s plausible, non-speculative, factual allegations related to Defendants’

   efforts to obstruct justice in 2018 and 2019 plainly support their claim that Defendants

   exerted substantial control over the alleged enterprise described above. Plaintiffs contend




                                                19
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 20 of 25 PageID# 285



   that the Defendants continued to file fraudulent “ethics” complaints and publish

   throughout 2018 in order to maintain an interest in or control over the enterprise.

          8.      Section 1962(c)

          In order to properly state a claim under § 1962(c), a plaintiffs must establish (1)

   conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity. Treads

   USA, LLC v. Boyd LP I, 2010 WL 2711266, at * 4 (W.D. Va. 2010) (citing Sedima,

   S.P.R.I. v. Imrex Co., Inc., 473 U.S. 479, 496 (1985)).

          In Reves v. Ernst & Young, the Supreme Court of the United States adopted the

   “operation or management” test to determine whether someone has conducted the affairs

   of an enterprise. 507 U.S. 170, 179 (19930. To be sure, “[a]n enterprise is ‘operated’ not

   just by upper management but also by lower rung participants in the enterprise who are

   under the direction of upper management,” as well as third parties who are somehow

   “associated with” the enterprise and exert control over it. Id., at 184. However, to be

   liable under § 1962(c), an individual must be a “direct participant” in the affairs of the

   enterprise and not merely “acting in an advisory professional capacity (even if in a

   knowingly fraudulent way).” Smithfield Foods, Inc. v. United Food & Commercial

   Workers Int’l Union, 633 F.Supp.2d 214, 230 (E.D. Va. 2008).

          Applying Reves to the instant case, and viewing the complaint in the most

   favorable light, Plaintiff has stated a plausible claim that the Defendants conducted the

   affairs of the alleged RICO enterprise through a pattern of racketeering activity. Plaintiff

   satisfies the pleading requirements by alleging facts regarding the formation, nature and

   operation of the alleged enterprise. The facts detailed in the complaint support the

   plausible inference that Fusion, Simpson and CfA did not merely participate in the




                                               20
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 21 of 25 PageID# 286



   alleged enterprise through their ordinary business activity, but, at least in the case of

   Fusion and Simpson, helped to devise and structure an associated group of individuals

   and businesses whose purpose it was to smear Plaintiff and obstruct justice, including

   Plaintiff’s congressional investigations. The facts are sufficient to support the plausible

   inference that Fusion, Simpson and CfA were “associated with” the alleged enterprise as

   distinct persons.

          9.      Plaintiff States A Plausible Claim Under § 1962(d)

          “A conspiracy may exist even if a coconspirator does not agree to commit or

   facilitate each and every part of the substantive offense.” United States v. Salinas, 522

   U.S. 52, 63 (1997). A plaintiff need not allege that each defendant committed or agreed

   to commit predicate acts, but must allege that each defendant agreed to facilitate the

   unlawful activity. “A conspirator must intend to further an endeavor which, if completed,

   would satisfy all of the elements of a substantive criminal offense, but it suffices that he

   adopt the goal of furthering or facilitating the criminal endeavor.” Id. at 65. A defendant

   may be a conspirator by the mere agreement to facilitate only some of the acts leading to

   the substantive offense. Id.

          Plaintiff has alleged sufficient facts to support the plausible inference that Fusion,

   Simpson and CfA agreed to engage in a conspiracy together and, in the case of Fusion

   and Simpson, with other individuals and entities with knowledge that the objective of the

   conspiracy would be the obstruction of justice.        Plaintiff alleges multiple business

   arrangements between and among the Defendants and other individuals and entities in the

   alleged enterprise, including shared involvement and shared responsibility for

   dissemination of the fraudulent “ethics” charges. Ultimately, these facts support the




                                               21
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 22 of 25 PageID# 287



   inference that the Defendants “objectively manifested an agreement to participate directly

   or indirectly in the affairs of the enterprise” through a pattern of racketeering activity and

   “had knowledge of the essential nature of the plan” of the conspiracy. Tillett v. United

   States, 763 F.2d 628, 632 (4th Cir. 1985); compare Treads USA, 2010 WL 2711266 at * 6

   (“the plaintiffs allege that CMFL, and other named defendants ‘controlled VFI and

   Treads and engaged in racketeering activities for the purpose of defrauding the

   [p]laintiffs.’ The use of the word ‘controlled’ indicates that the plaintiffs contend that

   CMFL and the others conducted and participated in the direction of the enterprises’

   affairs. Thus, on its face, it appears that the plaintiffs have alleged enough to assert a

   plausible RICO Act conspiracy claim”).

          10.     Plaintiff Adequately Alleges A Claim of Common Law Conspiracy

          In Virginia, a common law conspiracy consists of an agreement between two or

   more persons to accomplish, by some concerted action, an unlawful purpose or a lawful

   purpose by unlawful means. Harrell v. Colonial Holdings, Inc., 2013 WL 550424, at * 7

   (E.D. Va. 2013) (“The ‘unlawful act’ element requires that at least one member of the

   conspiracy commit an ‘underlying tort.’ … This can include the inducement of a breach

   of contract or defamation, as alleged in this case.”) (citations omitted); Ransome v.

   O’Bier, 2017 WL 1437100, at * 4 (E.D. Va. 2017) (“In addition to alleging facts

   supporting a claim for defamation, Ransome also alleges that O’Bier, Sterrett, and

   Berman conspired to defame him, and that they used personal email accounts to

   coordinate and communicate their defamatory publications. The Court therefore denies

   the motion to dismiss Ransome’s Count II common-law conspiracy claim as it relates to

   defamation.”); Massey Energy Co. v. United Mine Workers, 2005 WL 3476771, at * 1




                                                22
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 23 of 25 PageID# 288



   (Fairfax Cir. 2005) (“Plaintiffs allege that Defendants conspired to defame and defamed

   Plaintiffs with the purpose of injuring them in their trade, business, and profession.

   Plaintiffs allege that this was done via a defamatory television advertisement broadcast

   into West Virginia and Virginia, a defamatory press release, and subsequently published

   articles containing that press release.”).

           Count III of Plaintiff’s amended complaint states all the requisite elements of a

   claim of common law conspiracy, including the identity of the participants, the object of

   the conspiracy (obstruction of justice and defamation), when the conspiracy was hatched,

   acts in furtherance of the joint scheme, and damages. [Amended Complaint, ¶¶ 8, 14, 55,

   62, 65, 77, 87]; Harrell, 923 F.Supp.2d at 826 (“Even if the heightened standards of Rule

   9(b) applied, the Court would find the allegations here to be sufficient. Construed in

   Defendants’ favor, the Counterclaim alleges that Plaintiffs purchased the Strawberry Hill

   Races Mark on May 24, 2012, and within one week formed an agreement to tortiously

   injure Defendants”); T.G. Slater & Son, Inc. v. Donald P. and Patricia A. Brennan, LLC,

   385 F.2d 836, 845-846 (4th Cir. 2004) (complaint alleged that defendants “combined to

   terminate and interfere with the contractual relationship”, and alleged that the parties to

   the conspiracy acted “together to complete the sale of the farm without paying Slater &

   Son a commission for the work it performed” and that this conduct was “intentional,

   purposeful and without lawful justification” resulting in “substantial monetary

   damages”); Luckett v. Jennings, 246 Va. 303, 307-308, 435 S.E.2d 400 (1993) (motion

   for judgment alleged numerous facts describing actions that defendant took to injure

   plaintiff in his business and where plaintiff “impliedly alleges that there was an injury”).




                                                23
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 24 of 25 PageID# 289



           Because Plaintiff plausibly alleges a claim of common law conspiracy,

   Defendants’ motions to dismiss should be denied.

                                          CONCLUSION

           Defendants suggest that their efforts to smear and sabotage a sitting member of

   Congress and interfere with his lawful oversight investigations and, in the case of Fusion

   and Simpson, their fraudulent efforts to influence a Presidential Election with a

   manufactured “dossier” are protected by the First Amendment. This is nonsense. This is

   the rot that is decaying the fabric of America society. Fusion, Simpson and CfA are not

   engaged in “legitimate public criticism”. Fusion, Simpson and CfA have no right under

   the First Amendment to commit crimes of obstruction or to engage in defamation. To be

   clear, the United States Supreme Court has repeatedly and without exception held

   that libelous speech is not protected by the First Amendment. Simply put, there is

   “no constitutional value in false statements of fact.” Gertz v. Robert Welch, Inc., 418 U.S.

   323, 349-350 (1974); United States v. Alvarez, 132 S. Ct. 2537, 2560 (2012) (“false

   factual statements possess no First Amendment value.”); Bose Corp. v. Consumers Union

   of the United States, Inc., 466 U.S. 485, 504 (1984) (same).

           Fusion, Simpson and CfA will never stop. They will continue with their smear

   campaigns and schemes and dirty tricks indefinitely. Devin Nunes seeks a day in Court

   to hold them accountable for their misconduct.

           For the reasons stated above and at the hearing on February 21, 2020, Plaintiff,

   Devin G. Nunes, respectfully requests the Court to deny Defendants’ motions to dismiss

   and set this case for trial by jury.




                                               24
Case 1:19-cv-01148-LO-TCB Document 31 Filed 01/28/20 Page 25 of 25 PageID# 290



   DATED:        January 28, 2020



                              DEVIN G. NUNES



                              By:    /s/ Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:     (804) 501-8272
                                     Facsimile:     (202) 318-4098
                                     Email:         stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                             CERTIFICATE OF SERVICE

         I hereby certify that on January 28, 2020 a copy of the foregoing was filed

   electronically using the Court’s CM/ECF system, which will send notice of electronic

   filing to counsel for the Defendant and all interested parties receiving notices via

   CM/ECF.



                              By:    /s/ Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:     (804) 501-8272
                                     Facsimile:     (202) 318-4098
                                     Email:         stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                                           25
